DETAILED ACTION

This Office action responds to papers submitted on 27 January 2021.

Claims 1-20 are pending and presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The rejection of claims 2-3 and 9-10 under 35 USC §112(b) or second paragraph as being indefinite is withdrawn in light of the amendments made.

The rejection of claims 1, 4-8, and 11 under 35 USC §103 as being unpatentable over Lee (USPAP No. US 2008/0035449 A1) in view of Hsieh et al. (USPAP No. US 2019/0148198 A1) is withdrawn in light of the amendments made.

The rejection of claims 2, 3, 9, 10, and 12-15 under 35 USC §103 as being unpatentable over Lee (USPAP No. US 2008/0035449 A1) in view of Hsieh et al. (USPAP No. US 2019/0148198 A1) and further in view of Yoshioka et al. (USPAP No. US 2014/0112741 A1) is withdrawn in light of the amendments made.

The rejection of claims 16-20 under 35 USC §103 as being unpatentable over Lee (USPAP No. US 2008/0035449 A1) in view of Hsieh et al. (USPAP No. US 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 4-8 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication No. US 2008/0035449 A1 to Lee in view of US Patent Application Publication No. US 2019/0148198 A1 to Hsieh et al. and further in view of US Patent Application Publication No. US 2011/0160900 A1 to Morita.
The published reference of prior art to Lee teaches of a semiconductor transfer system that includes a rail type article transfer structure.  In doing so, the reference of prior art teaches and/or fairly suggests the elements of the instant invention as follow.
Regarding independent claim 1, a method, comprising:
providing a rail, a first conveying unit movably mounted on the rail, and a central controller configured to control the first conveying unit, wherein the first conveying unit includes a first housing, a first gripping member disposed inside the first housing, a first sensor disposed on the first gripping member, and a first unit controller disposed on the first gripping member – Lee shows the design of the conveying assembly in Figure 1, where item 2 is the rail as described in paragraph [0050], item 5 is the conveying unit or vehicle as described in paragraph [0051].  Then in Figure 2 item 10 is shown as the central controller as described in paragraph [0055], and item 50 as the stocker controller or first unit controller disposed on the stocker or gripping member where the stocker controllers control arrangements provided at the stockers to perform article unloading as stated in paragraph [0060].  Although Lee teaches the arrangement of the conveying system, the reference falls short of specifically teaching the use of housing means for the articles and a gripping means to take care of the movement of the articles.  For this reason, the prior art of Hsieh et al. (herein after referred to as “Hsieh”) is introduced.  The housing is taught as wafer carriers, items 106A and 106B as shown in Figure 1 and described in paragraph [0024] of Hsieh.  The gripping member is taught as the mobile robotic arm items 108A and 108B in Figure 1 and described in paragraphs [0017]; 
displacing the first conveying unit along the rail at a first speed - Lee explains the conveying unit as moving the wafers to certain areas in paragraph [0051], additionally Hsieh teaches the moving of the wafers or articles from the 
obtaining a first vibration measurement by the first sensor upon the displacement of the first conveying unit along the rail at the first speed – the use of a vibration sensor to detect displacement or shift is taught by Hsieh in paragraph [0024], the vibration sensor used by Hsieh is able to measure displacement of the wafers as well as determine the speed or velocity as stated in paragraph [0021];
analyzing the first vibration measurement by the first unit controller – Hsieh teaches the analyzing aspect of the vibration measurement in paragraphs [0021]-[0022]; 
transmitting a first signal based on the analysis of the first vibration measurement from the first unit controller to the central controller – Lee teaches the transmission of signals between the central controller and the unit controller in paragraphs [0057] wherein the processes have been completed according to the signal transmitted from the process controller is stated;
providing a second conveying unit movably mounted on the rail, wherein the second conveying unit includes a second housing, a second gripping member disposed inside the second housing, a second sensor disposed on the second gripping member and a second unit controller disposed on the second gripping member – the inclusion of a second conveying unit which comprises all of the elements of the first conveying unit is taught by Lee in paragraph [0051] where the presence of a plurality of vehicles is stated, additionally Hsieh teaches 
transmitting a first feedback signal based on the first signal from the central controller to the second unit controller – Lee teaches this aspect of the instant invention in paragraphs [0058]-[0060] where the transmitting of signals in relation to arrangements are explained; and
displacing the second conveying unit along the rail at a second speed based on the first feedback signal – Lee teaches the use of a plurality of vehicles to undertake the process as described in paragraph [0051] which necessarily includes the actions of this limitation.
As aforementioned, Lee teaches the basic arrangement of a conveying system in a semiconductor manufacturing environment; however, some of the claimed elements are not specifically addressed, such as the gripping member, a first speed, and a vibration measurement sensor as claimed.  For this reason, the prior art of Hsieh is introduced since Hsieh involves the same endeavor as stated above and teaches of these elements - the gripping member, a first speed, and a vibration measurement sensor as claimed and taught by Hsieh as aforesaid.  Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to have modified the above mentioned invention of Lee with the elements of a mobile robotic arm as a gripping unit, the use of a vibrational sensor to detect displacement and speed, among other elements so as to enable a more efficient and automated wafer handling system as indicated by Hsieh in paragraph [0017].  Additionally, although the step of a second speed of a second conveying unit based on the first feedback signal, 
In claim 4 the first signal is wirelessly transmitted from the first unit controller to the central controller, and the first feedback signal is wirelessly transmitted from the central controller to the second unit controller is claimed.  The wireless transmission of the signal is taught by Hsieh in paragraph [0018] where conventional wireless communication protocols is explained. 
As per claim 5 obtaining a second vibration measurement by the second sensor upon the displacement of the second conveying unit along the rail at the second speed, wherein the second vibration measurement is substantially less than or equal to the first vibration measurement is recited.  Hsieh addresses this element of the instant invention in paragraphs [0021] and [0022] with reference to the vibration measurements by the sensor. 

Regarding claim 7, wherein the second conveying unit and the third conveying unit are in same configurations is claimed.  Lee shows the design of the conveying assembly in Figure 1, where item 2 is the rail as described in paragraph [0050], item 5 is the conveying unit or vehicle as described in paragraph [0051].  Then in Figure 2 item 10 is shown as the central controller as described in paragraph [0055], and item 50 as the stocker controller or first unit controller disposed on the stocker or gripping member where the stocker controllers control arrangements provided at the stockers to perform article unloading as stated in paragraph [0060].  Although Lee teaches the arrangement of the conveying system, the reference falls short of specifically teaching the use of housing means for the articles and a gripping means to take care of the movement of the articles.  For this reason, the prior art of Hsieh et al. (herein after referred to as “Hsieh”) is introduced.  The housing is taught as wafer carriers, items 106A and 106B as shown in Figure 1 and described in paragraph [0024].  The gripping member is taught as the mobile robotic arm items 108A and 108B in Figure 1 and described in paragraphs [0017].
Claim 8, further comprises: 
obtaining a second vibration measurement by the second sensor upon the displacement of the second conveying unit along the rail at the second speed – the use of a vibration sensor to detect displacement or shift is taught by Hsieh in paragraph [0024], the vibration sensor used by Hsieh is able to measure displacement of the wafers as well as determine the speed or velocity as stated in paragraph [0021];
providing a third conveying unit movably mounted on the rail, wherein the third conveying unit includes a third housing, a third gripping member disposed inside the third housing, a third sensor disposed on the third gripping member and a third unit controller disposed on the third gripping member - Lee teaches the provision of more than one conveying unit including a housing, gripping member, and unit controller being available as stated in paragraph [0051];
transmitting a second signal based on the analysis of the second vibration measurement from the second unit controller to the central controller - – Lee teaches the transmission of signals between the central controller and the unit controller in paragraphs [0057] wherein the processes have been completed according to the signal transmitted from the process controller is stated;
transmitting a second feedback signal based on the second signal from the central controller to the third unit controller – Lee teaches this aspect of the instant invention in paragraphs [0058]-[0060] where the transmitting of signals in relation to arrangements are explained; and
displacing the third conveying unit along the rail at a third speed based on the second feedback signal – Lee teaches the use of a plurality of vehicles to 
As per claim 11, obtaining a third vibration measurement by the third sensor upon the displacement of the third conveying unit along the rail at the third speed, wherein the third vibration measurement is substantially less than or equal to the second vibration measurement and the first vibration measurement.  Hsieh addresses this element of the instant invention in paragraphs [0021] and [0022] with reference to the vibration measurements by the sensor.

Claims 2, 3, 9, 10, and 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication No. US 2008/0035449 A1 to Lee in view of US Patent Application Publication No. US 2019/0148198 A1 to Hsieh et al. and further in view of US Patent Application Publication No. US 2014/0112741 A1 to Yoshioka et al. and US Patent Application Publication No. US 2011/0160900 A1 to Morita.
The limitations as taught by the references of prior art to Lee and Hsieh as stated above.
With regard to claims 2 and 10 wherein the first and second vibration measurement is substantially greater than a predetermined vibration threshold, and the second or third speed is substantially less than the first speed is claimed. While claims 3 and 10 claim the first and second vibration measurement is substantially less than a predetermined vibration threshold, and the second or third speed is substantially greater than the first speed.  Hsieh only addresses this feature with respect to a vibration threshold as explained in paragraphs [0021] and [0022].  However, the speeds of the 
	Independent claim 12 and claim 14 directed to a method, comprising:
•	providing a rail including a first section and a second section, a first conveying unit movably mounted on the rail and configured to displace along the first section at a first predetermined speed and along the second section at a second predetermined speed, and a central controller configured to control the first conveying unit – Lee shows the design of the conveying assembly in Figure 1, where item 2 is the rail as described in paragraph [0050] , item 5 is the conveying unit or vehicle as described in paragraph [0051].  Then in Figure 2 item 10 is shown as the central controller as described in paragraph [0055], and item 50 as the stocker controller or first unit controller disposed on the stocker or gripping member where the stocker controllers control arrangements provided at 
•	deriving a first speed by the central controller based on a plurality of parameters associated with the first conveying unit and the first section of the rail – the use of a vibration sensor to detect displacement or shift is taught by Hsieh in paragraph [0024], the vibration sensor used by Hsieh is able to measure displacement of the wafers as well as determine the speed or velocity as stated in paragraph [0021] and Hsieh teaches the analyzing aspect of the vibration measurement in paragraphs [0021]-[0022]. Moreover, the speed being a parameter associated with a conveying unit and the first section of the rail is particularly addressed by the prior art of Morita in paragraphs [0030]-[0031] where the parameters used in the Morita invention are stated and the processing mechanism is defined as including the wafer transfer mechanism and the pod transfer device which necessarily includes the track or rail of the conveying system.  Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to have modified the above 
•	displacing the first conveying unit along the first section of the rail at the first speed - Yoshioka teaches of two containers to transport wafers and reticles separately.  The two different containers are to maintain a determined speed to avoid collision or interaction a discriminating sensor is included to maintain speed and distance between the two carriers as described in paragraphs [0135] et seq.;
•	deriving a second speed by the central controller based on the plurality of parameters associated with the first conveying unit – Yoshioka teaches the numerous speed aspect in paragraphs [0135] et seq.; and
•	displacing the first conveying unit along the second section of the rail at the second speed, wherein the first speed is derived by increasing or decreasing the first predetermined speed, and the second speed is derived by increasing or decreasing the second predetermined speed - Yoshioka teaches the numerous speed aspect in paragraphs [0135] et seq..
In claim 13, wherein a top cross section of the first section and a top cross section of the second section have different shapes.  The use of specific shapes for the housing is entirely dependent upon the use and purpose of the invention.  The references of prior art used for this rejection each use a different configuration for the housing.
.

Claims 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication No. US 2008/0035449 A1 to Lee in view of US Patent Application Publication No. US 2019/0148198 A1 to Hsieh et al., and further in view of US Patent Application Publication No. US 2010/0194014 A1 to Huang et al. and US Patent No. 3,995,206 to Aronstein et al..
Independent claim 16 is directed to a conveying unit, comprising:
•	a housing – see Lee Figure 1 item 5 or Hsieh Figure 1 item 106A;
a collision prevention mechanism disposed on a sidewall of the housing - although the prior arts of Lee and Hsieh teach the use of a housing, the references do not specifically include a collision prevention mechanism on the sidewall of the housing as claimed.  For this reason, the prior art of Huang et al. (herein after referred to as “Huang”) is introduced.  In paragraph [0021] with Figure 1, Huang teaches that the carrier (item101) includes a central region and an exterior region (item 105) where the central region is attached to the wafer and the exterior region protects the wafer from damage during processing and 
•	a gripping member configured to hold a carrier for carrying a semiconductor structure – taught as the robotic mobile arm by Hsieh in paragraph [0022];
•	a sensor disposed on the gripping member and configured to measure and collect data associated with vibration of the gripping member – taught as the vibrational sensor by Hsieh in paragraph [0022]; and
•	an unit controller disposed on the gripping member and configured to analyze the data from the sensor and control a movement of the conveying unit – a processor or controller to control a variety of physical apparatuses as included in the robotic mobile arm is taught in paragraph [0041];
•	wherein the collision prevention mechanism includes a magnet – taught in claim 1 n of the Aronstein reference wherein “a position representing stop means comprising a magnet at each said desired location along said path” is cited.  Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to have modified the above mentioned invention of Lee and Hsieh with the use of a magnet to avoid 
	Claim 17 states that the gripping member is moveable into and out of the housing.  Hsieh teaches this element of the instant invention in paragraph [0027] wherein the automated guided vehicle is described. 
	In claim 18 the sensor is claimed to be a vibration meter.  The sensor being a vibration meter is stated in paragraph [0021] by Hsieh. 
As per claim 19 the sensor and the unit controller are disposed inside the housing is claimed.  The inclusion of a processor within the housing is taught by Hsieh in a processor or controller to control a variety of physical apparatuses as included within the wafer handling node is taught in paragraphs [0040] and [0041].
Regarding claim 20, wherein the housing is movably mountable on an overhead rail configured to convey the conveying unit along the overhead rail is recited.  In paragraph [0004] Hsieh asserts that the use of overhead transports is well known and is a common type of automated vehicle for moving and transporting wafer carriers.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant argues with reference to claims 1-11 that the references of prior art fail to teach “second speed of a second conveying unit is based on the first feedback signal, the first feedback signal is based on a first signal, and the first signal is based on an analysis of a first vibration measurement by a first sensor disposed on a first conveying unit”. As per the prior Office action, the teachings of Lee and Hsieh include the argued limitations, but to further clarify any issues or concerns, Examiner has introduced the prior art of reference to Morita which more specifically teaches this element of the instant invention as the step of a second speed of a second conveying unit based on the first feedback signal, the first feedback signal is based on a first signal, and the first signal is based on an analysis of a first vibration measurement by a first sensor disposed on a first conveying unit is addressed by Lee.  The prior art of Morita more particularly teaches this aspect of the instant invention beginning at paragraph [0092] wherein motor for driving the conveying unit is taught with sensors for detecting a state of whether or not there is a vibration, a speed or a critical point.  The motor or actuator feed the detected results from the sensed data back to the first, second and third operating control units as explained in paragraph [0096]. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to have modified the above mentioned invention of Lee and Hsieh with the elements of feeding back the sensed signals to the subsequent conveying units as explained by Morita so as to avoid any errors and/or abnormalities as indicated by Morita in paragraph [0008]. 
Regarding claims 12-15, Applicant argues that the references of prior art fails to teach “a first speed is derived based on a plurality of parameters associated with the first conveying unit and the first section of the rail”.   The prior art of reference to Morita is introduced to teach this aspect of the instant invention.   the speed being a parameter 
Lastly, arguments relating to claims 16-20 are based on the limitation of “a collision prevention mechanism includes a magnet”. The references applied to teach the instant invention heretofore fail to use a magnet, for this reason the prior art of Aronstein in relied upon and as aforementioned teaches the use of magnet control the stopping of the conveying system. Additionally, it is to be noted that the reference of Aronstein also teaches in claim 1 A that a track means for controlling the path of the movable member or conveying unit along a predetermined path is cited which would also teach the added limitation in claim 12 of the sections of a rail.
For the reasons stated above, the limitations of the instant invention are taught and/or fairly suggested by the prior arts of record; thereby, rendering the instant claims unpatentable.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sheela Rao whose telephone number is (571) 272- 3751. The examiner can normally be reached Monday - Wednesday from 8:00 am to 2:00 pm.  
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Mohammad Ali, can be reached on (571) 272-4105. The fax number for the 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. It should be noted that status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http:// pair-direct.uspto.gov. Should any questions arise regarding access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SR/Examiner, Art Unit 2119                                                                                                                                                                                                        February 25, 2021

/MOHAMMAD ALI/             Supervisory Patent Examiner, Art Unit 2119